      Case 3:20-cv-00097-DPM Document 6 Filed 05/29/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

LAV ARIOUS JONES                                                    PLAINTIFF

v.                       No: 3:20-cv-97-DPM

HANNAH HURST, Officer;
JASMINE SANCHEZ, Sergeant;
DUSTIN SIMONS, Officer                                     DEFENDANTS


                            JUDGMENT

     Jones' s complaint is dismissed without prejudice.



                                       D .P. Marshall Jr.
                                       United States District Judge
                                            ~ t:f Mo..y   :;to:20
                                                     I
